NORTH BAY RESOURCES INC 2120 Bethel Road Lansdale, PA 19446 November 12, 2014 VIA EDGAR TRANSMISSION U. S. Securities and Exchange Commission Division of Corporate Finance 100 F. Street N.E. Washington, DC 20549 RE: Form S-1 Request for Withdrawal of Registration Statement Filed on October 14, 2014 Commission File No.333-199289 Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended, North Bay Resources Inc., a Delaware corporation ("the Company") hereby requests the withdrawal of its Registration Statement on Form S-1, filed on October 14, 2014 (File No. 333-199289) together with all exhibits thereto, (collectively, the "Registration Statement"), effective as of the date hereof or at the earliest practicable date hereafter. The Registration Statement has not become effective. North Bay Resources Inc. By: /s/ Perry Leopold Perry Leopold Chief Executive Officer
